Citation Nr: 0015843	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1965 and again from January 1965 to January 1971, 
with a period of service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In a Board Decision dated August 1996, the 
Board granted service connection for Post Traumatic Stress 
Disorder (PTSD).   By a rating decision dated in December 
1996, a 30 percent evaluation was assigned, except for those 
dates when the veteran was hospitalized.  The veteran was 
assigned a temporary total rating 100 percent evaluation for 
the dates that he was hospitalized. 

The veteran has objected to the 30 percent evaluation for the 
times that he was not hospitalized.  As noted below in 
greater detail, this was the initial schedular rating 
assigned in this case, so the guidance in the Fenderson v. 
West, 12 Vet. App. 119 (1999) is for application.


REMAND

As an initial matter, the Board determines that the veteran's 
claim for a higher evaluation is well-grounded by virtue of 
his statements that his disability is worse than currently 
rated.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  
As such, the Board has a duty to assist the veteran in the 
development of facts pertinent to his claim and ensure full 
compliance with due process.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999).  This 
duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 
1 Vet. App. 519, 521 (1991) (private records); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (Social Security records).  
It also includes a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that his PTSD disability is 
worse than currently evaluated.  By necessity, an evaluation 
of PTSD includes an evaluation of his level of occupational 
and social impairment with considerations of work efficiency, 
ability to perform occupational tasks, psychiatric 
symptomatology, and use of medication.  However, the record 
suggests a long history mental problems.  It is unclear from 
the medical evidence of record the degree of impairment 
caused by the PTSD and those caused by other nonservice-
connected psychiatric or other disabilities.  Moreover, it is 
unclear that all pertinent clinical records are no file.

The most recent VA medical examination was conducted at the 
VA Medical Center in San Juan, Puerto Rico in July 1998.  The 
examiner notes that a copy of the claims file was not 
available at the time of the examination.  The examiner goes 
on to indicate, "Before rendering a final diagnosis we are 
requesting a copy of the veteran's claims folder since there 
were no records available at the moment of this interview."  
Subsequently the claims file was provided and there is a 
diagnosis of PTSD, with some depression indicated.  A Global 
Assessment of Functioning (GAF) score of 55 was recorded.

There is a private record on file noting a GAF score of 45.  
Moreover, there is a suggestion that the appellant is in 
receipt of Social Security Administration benefits.  It does 
not appear that a complete copy of the decision granting 
those benefits, or the medical evidence used in reaching that 
decision have been obtained.

Furthermore, the veteran has indicated that he has been 
obtaining outpatient care from a private facility.  In March 
1999 he went to the "CPC" clinic in 1999.  There are also 
indications that he was participating in a "partial 
hospitalization" at that clinic in January 1999.

Accordingly, it is the opinion of the Board that a 
determination of the level of occupational and social 
impairment attributable to the veteran's service-connected 
PTSD has not been made, because relevant evidence, 
specifically VA outpatient medical records which should have 
been associated with the claims file, were not obtained and 
evaluated so that a fully informed assessment of his 
disability may be made.  Furthermore, the issue in this 
veteran's case presents an "original claim" as contemplated 
under Fenderson v. West, 12 Vet. App. 119 (1999) (at the time 
of an initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found) rather than a claim for an "increased rating."

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD not 
already associated with the claims file.  
Records requested should include, but are 
not limited to, Social Security Records 
and all pertinent records of treatment at 
the CPC Clinic from 1990 to the present.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center, specified by the 
veteran to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

3.  Thereafter, and whether additional 
records are received or not, the RO 
should schedule the veteran for a VA 
psychiatric examination.  The examiner 
should, based on sound medical judgment 
and all available medical records, and 
any testing deemed appropriate, determine 
the veteran's current psychiatric status, 
including any diagnoses of a current 
psychiatric disorder.  All indicated 
tests must be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder and a copy of 
the new psychiatric rating criteria must 
be provided to the examiner for review 
prior to the examination.

After reviewing the claims folder and 
examining the veteran, the examiner is 
also requested to enter an opinion as to 
the degree of occupational and social 
impairment caused by the veteran's 
service-connected PTSD.  A Global 
Assessment of Functioning (GAF) score for 
the PTSD should also be determined, and a 
full explanation of its meaning should be 
set out.  It is essential, to the extent 
possible, that the examiner specify which 
symptoms and/or occupational and social 
impairments are associated with the 
service-connected PTSD. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented by 
the RO.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (compliance of a Court or 
Board directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).

5.  Thereafter, the RO should 
readjudicate the claim for an increased 
evaluation for PTSD, currently evaluated 
at 30 percent.  Continued consideration 
should be given staged ratings where it 
is clear that the veteran's condition has 
changed over time. Fenderson v. West, 12 
Vet. App. 119 (1999).

6.  To the extent the benefits sought are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include the former as 
well as the new rating criteria to the 
extent applicable, and reasons and bases 
for any decision reached.  Thereafter, 
the veteran and his representative should 
be afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, as in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




